37 A.3d 1133 (2012)
209 N.J. 415
In the Matter of Arthur R. GLOESER, an Attorney at Law (Attorney No. XXXXXXXXX).
D-20 September Term 2011, 069285
Supreme Court of New Jersey.
March 9, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-094, recommending that ARTHUR R. GLOESER of CHERRY HILL, who was admitted to the bar of this State in 1981, be disbarred for the knowing misappropriation of trust funds, in violation of RPC 1.15(a) (knowing misappropriation of trust funds and failure to safeguard funds), RPC 8.4(a) (violating the Rules of Professional Conduct), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And ARTHUR R. GLOESER having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that ARTHUR R. GLOESER be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that ARTHUR R. GLOESER be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by ARTHUR R. GLOESER pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall *1134 be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.